Mr. Chief Justice Waite
announced the decision of the court.
Verdicts having been rendered in each of these cases against the plaintiff in error (the defendant below) for more than five thousand dollars, the plaintiffs respectively remitted all over that sum, and judgments were entered by the court, against the remonstrance of the defendant for five thousand dollars and no more. The cases having been brought here by the defendant below, the defendants in error (plaintiffs below) moved to dismiss because the amount in controversy is not sufficient to give us jurisdiction.
• The question thus presented has just been decided in Thompson v. Butler, 95 U. S. 694, and the motions are granted for the reasons stated in the opinion read in that case.